    Case 19-03014     Doc 34     Filed 01/21/20       Entered 01/21/20 11:31:44        Page 1 of 8



                                     ESCROW AGREEMENT
       This Escrow Agreement (as the same may be amended or modified from time to time
pursuant hereto, this “Agreement”), dated as of January [ ], 2020, among Clinton Nurseries, Inc.
(“CNI”), Clinton Nurseries of Maryland, Inc. (“CNM”), Clinton Nurseries of Florida, Inc.
(“CNF”), and Triem LLC (together with CNI, CNM and CNF, and their successors, the
“Debtors”), and Zeisler & Zeisler, P.C. and its successors (the “Escrow Agent”).
        WHEREAS, on December 18, 2017, the Debtors filed voluntary petitions for relief under
Chapter 11 of the United States Bankruptcy Code (collectively, the “Cases”) in the United States
Bankruptcy Court for the District of Connecticut (the “Bankruptcy Court”). The Cases are being
jointly administered under Case No. 17-31897; and
       WHEREAS, on April 17, 2019, the Debtors filed their Motion to Determine Amount of
United States Trustee Fees Pursuant to 28 U.S.C. § 1930(a)(6) (Bankr. D. Conn. Case No. 17-
31897, ECF Doc. No. 672, the “Motion to Determine”); and
        WHEREAS, on May 30, 2019, the Bankruptcy Court entered a Scheduling and Briefing
Order Pertaining to the Hearing on the Debtors’ Motion to Determine Amount of Chapter 11
Quarterly Fees Pursuant to 28 U.S.C. § 1930(a)(6) (Bankr. D. Conn. Case No. 17-31897, ECF
Doc. No. 711, the “Scheduling Order”). The Scheduling Order provides, among other things: “The
Debtors and William K. Harrington, the United States Trustee for Region 2 (the ‘United States
Trustee’), each through their respective counsel, hav[e] agreed that the United States Trustee
would not file a motion to dismiss or convert the Debtors’ cases based on non-payment of United
States Trustee fees, or otherwise seek to compel the Debtors [to] pay any United States Trustee
fees, during the pendency of the Debtors’ Motion … .”; and

      WHEREAS, on August 28, 2019, the Bankruptcy Court entered its Ruling and Order
Converting Contested Motion to Adversary Proceeding and Memorandum of Decision Dismissing
Adversary Proceeding for Failure to State Claims Upon Which Relief can be Granted (Bankr. D.
Conn. Case No. 17-31897, ECF Doc. No. 835, the “Subject Ruling”), dismissing the Motion to
Determine;1 and

       WHEREAS, on September 11, 2019, the Debtors timely filed a notice of appeal of the
Subject Ruling (Bankr. D. Conn. Case No. 17-31897, ECF Doc. No. 857; such appeal, the “Subject
Appeal”); and

        WHEREAS, on November 8, 2019, the United States District Court for the District of
Connecticut certified the Subject Appeal for direct appeal to the United States Court of Appeals
for the Second Circuit Court under 28 U.S.C. § 158(d)(2) (D. Conn. Case No. 3:19-cv-01428-
MPS, ECF Doc. No. 14); and




1
 The Bankruptcy Court converted the Motion to Determine to an adversary proceeding under the Federal
Rules of Bankruptcy Procedure and treated the US Trustee’s objection to the Motion to Determine as a
motion to dismiss the adversary proceeding pursuant to Federal Rule of Civil Procedure 12(b)(6), made
applicable by Federal Rule of Bankruptcy Procedure 7012. Subject Ruling at 5-11.

                                                  1
 Case 19-03014        Doc 34     Filed 01/21/20       Entered 01/21/20 11:31:44        Page 2 of 8



       WHEREAS, on December 18, 2019, the Debtors filed their Debtors’ Second Modified
First Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (Bankr. D.
Conn. Case No. 17-31897, ECF Doc. No. 1045, the “Plan”); and
        WHEREAS, the Plan provides that all fees due and payable under 28 U.S.C. § 1930
(“Quarterly Fees”) prior to the Effective Date shall be paid by the Debtors when due and payable;
that on and after the Effective Date, the Reorganized Debtors shall pay any and all such fees when
due and payable, and shall file with the Court quarterly reports in a form reasonably acceptable to
the United States Trustee (“US Trustee”); and that each Debtor shall remain obligated to pay
quarterly fees to the US Trustee until the earliest of that particular Debtor’s Case being closed,
dismissed, or converted to a case under Chapter 7 of the Bankruptcy Code; and
       WHEREAS, for purposes of this Agreement, the term “Debtors” includes the “Reorganized
Debtors,” as that term is defined by the Plan.
        WHEREAS, according to the US Trustee, through the third quarter of 2019 there was a
total of $289,171.70 (such amount, the “Initial Deposit”) of unpaid Quarterly Fees due under 28
U.S.C. § 1930(a)(6)(B) plus interest; and
       WHEREAS, on December 12, 2019, the Debtors filed their Motion For Stay Pending
Appeal (Bankr. D. Conn. Adv. Pro No. 19-03014, ECF No. 14, the “Stay Motion”), requesting that
the Bankruptcy Court enter a stay of the Subject Ruling and that they not be required to pay any
unpaid Quarterly Fees based on the confirmation of the Plan pending a decision on their appeal of
the Subject Ruling; and
       WHEREAS, on December 27, 2019, the US Trustee filed its objection to the Stay Motion
(Bankr. D. Conn. Adv. Pro No. 19-03014, ECF No. 18); and
       WHEREAS, on January 9, 2020, the Bankruptcy Court entered an order confirming the
Plan (Bankr. D. Conn. Case No. 17-31897, ECF Doc. No. 1094); and
        WHEREAS, on January 9, 2019, the Bankruptcy Court entered an order (Bankr. D. Conn.
Adv. Pro No. 19-03014, ECF No. 28, the “Stay Order”) granting the Stay Motion for the lesser of
18 months (subject to extension) or the issuance of a dispositive decision from the Second Circuit
Court of Appeals, or the U.S. District Court in the event certification of the direct appeal to the
Second Circuit is denied, on the condition that the Debtors establish a reserve to be held in escrow
for the purpose of paying any Quarterly Fees that are due if the Debtors are not successful on the
Subject Appeal; and
        WHEREAS, the Debtors wish to engage the Escrow Agent to act, and the Escrow Agent
is willing to act, as escrow agent in conformity with all orders of the Court and with this Escrow
Agreement in connection with the escrow established under this Agreement, and to hold,
administer and distribute the amounts deposited in escrow hereunder in accordance with, and
subject to, the terms of applicable federal law, the orders of this Court, this Agreement and the
Plan;
        NOW, THEREFORE, in order to establish the escrow of funds and to effect the provisions
of the Plan, the parties hereto have entered into this Agreement. The parties, intending to be legally
bound, hereby agree as follows:


                                                  2
 Case 19-03014       Doc 34     Filed 01/21/20       Entered 01/21/20 11:31:44      Page 3 of 8



        1.      APPOINTMENT OF AND ACCEPTANCE BY ESCROW AGENT. Effective as
of the Effective Date (as defined in the Plan), the parties hereto hereby appoint the Escrow Agent
to serve as escrow agent hereunder. Effective as of the Effective Date, the Escrow Agent hereby
accepts such appointment and, upon receipt of the Escrow Funds in accordance with Section 3
below, agrees to hold, invest and disburse the Escrow Funds in accordance with this Agreement.
        2.       ESTABLISHMENT OF ESCROW. (a) On the Effective Date the Debtors shall
deposit with the Escrow Agent the Initial Deposit. (b) For periods after the third quarter of 2019,
within fifteen days after receipt of a billing statement from the US Trustee, the Debtors shall
deposit with the Escrow Agent the estimated amount of Quarterly Fees due plus interest as set
forth in the billing statement from the US Trustee (together with the Initial Deposit, the “Escrow
Funds”). (c) The parties hereto acknowledge and agree that the Escrow Funds shall remain
property of the Debtors until such time as such Escrow Funds are disbursed in accordance with
this Agreement. For the avoidance of doubt, none of the Escrow Funds shall be property of the
Escrow Agent. (d) The Escrow Agent shall hold the Escrow Funds in an interest bearing bank
account at Peoples Bank, 850 Main Street, Bridgeport, CT 06604, which account shall be (i)
separate and apart from the Escrow Agent’s general operating funds and from any other funds
subject to any lien or any cash collateral arrangements and (ii) maintained for the sole purpose of
holding the Escrow Funds.
       3.      DISBURSEMENT. The Escrow Agent shall transfer the Escrow Funds to either
the Debtors or the US Trustee, or a portion to each, as directed by the Bankruptcy Court or as
agreed by the Debtors and the US Trustee as soon as practicable after the Debtors deliver (which
may be via e-mail) to the Escrow Agent, with a copy to the US Trustee, (a) a notice signed by the
Debtors and acknowledged by the US Trustee stating to whom the Escrow Funds should be
disbursed, and (b) a copy of either the order of the Bankruptcy Court or the agreement between
Debtors and the US Trustee containing the directions regarding how to distribute the Escrow
Funds.
        4.      DUTIES OF THE ESCROW AGENT. (a) At the request of the Debtors or the US
Trustee, the Escrow Agent shall provide statements to the Debtors and the US Trustee of the total
balance of Escrow Funds held by the Escrow Agent and a listing of the date, amount and type of
any activity in the account holding the Escrow Funds (such as deposits or disbursements). (b) The
Escrow Agent shall give the Escrow Funds held by it hereunder the degree of care that it gives its
own similar property.
        5.      THE ESCROW AGENT’S LIABILITY. The Escrow Agent shall not be liable to
the Debtors for actions or omissions hereunder, except to the extent that a court of competent
jurisdiction determines in a final, non-appealable judgment that the Escrow Agent’s bad faith,
fraud, gross negligence, negligence or willful misconduct was the proximate cause of any liability
or loss to the Escrow Agent. In no event shall the Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages (including, but not limited to lost profits).
       6.      INDEMNIFICATION. From and at all times after the date of this Agreement, the
Debtors, shall, to the fullest extent permitted by law, defend, indemnify and hold harmless the

                                                 3
 Case 19-03014        Doc 34     Filed 01/21/20        Entered 01/21/20 11:31:44        Page 4 of 8



Escrow Agent and its directors, officers, employees, attorneys, agents and affiliates (collectively,
the “Indemnified Parties”) against any and all actions, claims (whether or not valid), losses,
damages, liabilities, costs and expenses of any kind or nature whatsoever (including without
limitation reasonable and documented attorneys’ fees, costs and expenses) incurred by or asserted
against any of the Indemnified Parties from and after the date hereof, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any claim, demand, suit,
action or proceeding (including any inquiry or investigation) by any person, including without
limitation the Debtors, whether threatened or initiated, asserting a claim for any legal or equitable
remedy against any person under any statute or regulation, including, but not limited to, any federal
or state securities laws, or under any common law or equitable cause or otherwise, arising from or
in connection with the negotiation, preparation, execution, performance or failure of performance
of this Agreement or any transactions contemplated hereby, whether or not any such Indemnified
Party is a party to any such action, proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right to be indemnified
hereunder for any liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the bad faith, fraud, gross negligence or willful
misconduct of an Indemnified Party.
        7.      RELIANCE. (a) The Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered to it hereunder
without being required to determine the authenticity or the correctness of any fact stated therein or
the propriety or validity of the service thereof. The Escrow Agent may act in reliance upon any
instrument or signature believed by it to be genuine and may assume that the person purporting to
give receipt or advice or make any statement or execute any document in connection with the
provisions hereof has been duly authorized to do so. The Escrow Agent may conclusively presume
that the undersigned representative of any party hereto which is an entity other than a natural
person has full power and authority to instruct Escrow Agent on behalf of that party unless written
notice to the contrary is delivered to the Escrow Agent. (b) The Escrow Agent may act pursuant
to the advice of counsel with respect to any matter relating to this Agreement and shall not be
liable for any action taken or omitted by it in good faith in accordance with such advice.
         8.      RESIGNATION. The Escrow Agent (and any successor Escrow Agent) may at
any time resign as such by delivering the Escrow Funds to any successor Escrow Agent jointly
designated in writing by the Debtors and the US Trustee, or to the Bankruptcy Court, whereupon
the Escrow Agent shall be discharged of and from any and all further obligations arising in
connection with this Agreement. The resignation of the Escrow Agent will take effect on the
earlier of (a) the appointment of a successor (including the Bankruptcy Court) or (b) the day which
is thirty (30) days after the date of delivery of its written notice of resignation to the other parties
hereto. If, at that time, the Escrow Agent has not received a designation of a successor Escrow
Agent, the Escrow Agent’s sole responsibility after that time shall be to retain the Escrow Funds
until receipt of a designation of a successor Escrow Agent. The Debtors with the written consent
of the US Trustee, shall appoint a successor Escrow Agent hereunder prior to the effective date of
such resignation and shall cause such successor Escrow Agent to execute and deliver an instrument
accepting such appointment. The retiring Escrow Agent shall transmit all records pertaining to

                                                   4
 Case 19-03014       Doc 34         Filed 01/21/20       Entered 01/21/20 11:31:44   Page 5 of 8



the Escrow Funds and shall pay all Escrow Funds to the successor Escrow Agent. If the parties
hereto (other than the Escrow Agent) have failed to appoint a successor Escrow Agent prior to the
expiration of thirty (30) days following receipt of the notice of resignation, the Escrow Agent may
petition the Bankruptcy Court for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon all of the parties
hereto. After any retiring Escrow Agent’s resignation, the provisions of this Escrow Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it while it was Escrow
Agent under this Escrow Agreement. Any corporation or association into which the Escrow Agent
may be merged or converted or with which it may be consolidated, or any corporation or
association to which all or substantially all of the escrow business of the Escrow Agent’s corporate
trust line of business may be transferred, shall be Escrow Agent under this Escrow Agreement
without further act.
        9.     LIMITED RESPONSIBILITY. Subject to applicable federal law and orders of the
Bankruptcy Court, this Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or obligations shall be read into
this Agreement against the Escrow Agent and the Escrow Agent shall not be charged with
knowledge or notice of any fact or circumstance not specifically set forth herein. The Escrow
Agent shall not be bound by the provisions of any agreement among the other parties hereto except
this Agreement and the Escrow Agent shall have no liability under, and no duty to inquire as to,
the provisions of any agreement other than this Agreement.
        10.     NOTICES. All notices, consents, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be deemed given to a party or the US
Trustee, as applicable, when (a) delivered to the appropriate address by hand or by a nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or e-mail (with
confirmation by the transmitting equipment); or (c) received by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses and facsimile numbers and
marked to the attention of the person (by name or title) designated below (or to such other address,
facsimile number or person as a party may designate by notice to the other parties):
       (x) If to the Debtors, to:
                CLINTON NURSERIES, INC.; CLINTON NURSERIES OF FLORIDA,
                INC.; CLINTON NURSERIES OF MARYLAND, INC.; TRIEM LLC
                c/o Clinton Nurseries, Inc.
                517 Pond Meadow Road
                Westbrook, Connecticut 06498
                Attn: David Richards, President
                DERichards@cngrp.com


                Eric Henzy, Esq.

                                                     5
 Case 19-03014       Doc 34     Filed 01/21/20        Entered 01/21/20 11:31:44    Page 6 of 8



                Zeisler & Zeisler, P.C.
                10 Middle St, 15th Floor
                Bridgeport, CT 06604


       (y) If to the United States Trustee, to:
               William K. Harrington
               United States Trustee for Region 2
               U.S. Department of Justice
               Office of the United States Trustee
               Giaimo Federal Building
               150 Court Street, Room 302
               New Haven, CT 06510
               William.K.Harrington@usdoj.gov

               and

               P. Matthew Sutko
               Associate General Counsel
               U.S. Department of Justice
               Executive Office for United States Trustees
               441 G Street, NW, Suite 6150
               P.Matthew.Sutko@usdoj.gov.

       (z) If to the Escrow Agent, to:
                Zeisler & Zeisler, P.C.
                10 Middle Street, Bridgeport, CT 06604
                Attention: Eric Henzy
                or to such person or address as the Escrow Agent shall furnish to the
                Debtors and the US Trustee.
        11.     DISPUTES AND JURISDICTION. Any proceeding arising from a dispute
regarding this Agreement, including the Escrow Agent’s disbursement obligations or the Debtors’
obligations to make deposits with the Escrow Agent, shall be brought in the Bankruptcy Court,
and the Bankruptcy Court shall retain jurisdiction to hear any such proceeding notwithstanding the
entry of an Order closing the Cases, and each of the parties irrevocably submits to the exclusive
jurisdiction of the Bankruptcy Court in any such proceeding and waives any objection it may now
or hereafter have to venue or to convenience of forum, agrees that all claims in respect of the
proceeding shall be heard and determined only in the Bankruptcy Court and agrees not to bring
any proceeding arising out of or relating to this Agreement in any other court. For the avoidance
of doubt, nothing in this paragraph waives any rights of the United States to pursue collection in

                                                  6
 Case 19-03014        Doc 34     Filed 01/21/20       Entered 01/21/20 11:31:44         Page 7 of 8



any forum of statutory amounts due from Debtors in accordance with applicable law (including
the Stay Order if it is still in effect). In addition, nothing contained in this Agreement including,
but not limited to, anything related to the calculation of the estimated Quarterly Fees or the
entitlement to interest shall constitute an admission or be binding on or in any way limit the rights
of the US Trustee or the Debtor with respect to any issue.
        12.     EXECUTION OF AGREEMENT. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this Agreement and all
of which, when taken together, will be deemed to constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile or electronic
transmission shall constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Escrow Agreement for all purposes. Signatures of the
parties transmitted by facsimile or electronic transmission shall be deemed to be their original
signatures for any purposes whatsoever.
      13.    SECTION HEADINGS, CONSTRUCTION. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction or interpretation.
        14.     WAIVER. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in exercising any right, power
or privilege under this Agreement or the documents referred to in this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted by applicable
law, (a) no claim or right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that may be given by a
party will be applicable except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such party or of the right
of the party giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.
        15.    ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements among the parties with respect to its subject matter and constitutes (along with
the documents referred to in this Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This Agreement may not be
amended except by a written agreement executed by the Debtors and the Escrow Agent, and with
approval of the Bankruptcy Court.
       16. GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Connecticut without regard to conflicts of law principles thereof, however, notwithstanding this
choice of law provision governing the relations between the Debtors and the Escrow Agent, the
United States’ rights as a beneficiary of this Escrow Agreement shall be determined under federal
law.



                                                  7
 Case 19-03014     Doc 34   Filed 01/21/20       Entered 01/21/20 11:31:44   Page 8 of 8



        IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.




                                             8
